Case 1:19-cr-00850-JSR Document 104 Filed 10/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

me a tn a a as is re i i Pa
UNITED STATES OF AMERICA :
19-cr-850 (JSR)
-y-
PARKER H. PETIT and WILLIAM TAYLOR, : ORDER
Defendants. :
ae ee ee a es ee es rs cece carer cer x

JED S&S. RAKOPF, U.5.D.d.

On October 9, 2020 defendants Parker H. Petit and William
Taylor filed a joint motion to indefinitely adjourn the trial in
this case. Dkt. No. 74. But, doubtlessly recognizing the
weakness of that motion, the defendants alternatively requested
that the Court adopt certain measures to “ease some of the
logistical challenges facing them in this trial.” See Memorandum
of Law in Support of Parker H. Petit’s and William Taylor’s
Motion for an Adjournment (“Def. Mem.”), Dkt. No. 75, at 15.1 In
a Memorandum Order issued earlier today denying the motion to
adjourn the trial, the Court stated that it would address these
additional requests in a separate Order. This is that Order.

The defense asks the Court to adopt the following eight

measures:

 

i While the Government opposed the motion to adjourn the
trial, it took no position on these requests. See Letter from
the Government to the Court dated October 15, 2020, Dkt. No. 86,
at 6.

 

 
Case 1:19-cr-00850-JSR Document 104 Filed 10/21/20 Page 2 of 3

1. Permit the parties to pivot the podium during jury
addresses in order to face the jury head on;

2, Permit counsel to conduct jury addresses away from the
podium, so long as they wear a mask and remain at
least six feet apart from others in the courtroom;

3. Permit defense counsel and Mr. Petit and Mr. Taylor to
sit next to each other at counsel’s table, behind
counsel’s table in the well of the courtroom, and in
the gallery without maintaining social distancing, in
recognition of the fact that they will be forming a
“pod” throughout the course of the trial and that each
member of the defense team will be tested weekly for
COVID-19;

A. Permit defense counsel to use a private, secure Wi-Fi
network in the courtroom instead of the public, non
secure Wi-Fi available through the District Executive;

5. Require jurors to wear clear facemasks;

6. Reserve seats in the courtroom for defense counsel and
members of Mr. Petit’s and Mr. Taylor’s families;

7. If Courtroom 14B is designated as the overfiow
courtroom, permit members of the defense team to sit

in the jury box and at counsel’s table; and

 
Case 1:19-cr-00850-JSR Document 104 Filed 10/21/20 Page 3 of 3

8. Permit the defense team to use the jury room in the
overflow courtroom as a conference room during trial
and to bring in temporary printers and copiers.

This judge is not necessarily opposed to many of these
requests and will endeavor to accommodate them where possible.
However, most of them violate the Southern District of New
York’s social distancing protocols promulgated by the Court as
whole, after careful study of what was best required to assure
juror heaith. Accordingly, for now, the Court denies requests
(1) -— (6) and (8) without prejudice to reconsideration as the
trial progresses, The one request that is not violative of the

aforementioned protocols, request (7), is hereby granted.

SO ORDERED

Dated: New York, NY Se LA fal

October Jf, 2020 JED Sf RAKOFF,

 
